- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) R. Tamoios, 246 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CONSOLIDATED FORM Management and Related Persons Negotiation of Securities Issued by the Company - Article 11 - CVM Instruction # 358/2002 Between April 01, 2010 and April 30, 2010 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 Company Name: GOL LINHAS AÉREAS INTELIGENTES S.A. Company and Related Persons (X) Board of Directors ( ) Executive Officers ( ) Fiscal Committee ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common (convertible in preferred shares) 16 Under 0.01% Under 0.01% Shares Preferred 1,857,706 1.41% 0.70% Transactions in the referred month  specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities /Derivatives SecuritiesCharacteristics Brokerage House Operation Day Quantity Price(R$) Volume(R$) Shares Preferred Banco do Brasil *Buy 2010/04/20 800 22.64 18,112.00 Shares Preferred Banco do Brasil *Buy 2010/04/20 2,000 22.65 45,300.00 Shares Preferred Banco do Brasil *Buy 2010/04/20 10,300 22.67 233,501.00 Shares Preferred Banco do Brasil *Buy 2010/04/20 2,400 22.75 54,600.00 Shares Preferred Banco do Brasil *Buy 2010/04/20 6,300 22.80 143,640.00 Shares Preferred Banco Itaú S.A **Transfer 2010/04/29 1 - - * Transactions made by "ALLER PARTICIPAÇÕES SA, a Company of Mr. Constantino de Oliveira Junior - Chief Executive Officer and Member of the Board of GOL. ** Transfer of share from Fundo de Investimento em Participações Volluto to Richard Freeman Lark Jr. Final Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common (convertible in preferred shares) 16 Under 0.01% Under 0.01% Shares Preferred 1,879,507 1.41% 0.70% CONSOLIDATED FORM Management and Related Persons Negotiation of Securities Issued by the Company - Article 11 - CVM Instruction # 358/2002 Between April 01, 2010 and April 30, 2010 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 Company Name: GOL LINHAS AÉREAS INTELIGENTES S.A. Company and Related Persons ( ) Board of Directors (X ) Executive Officers ( ) Fiscal Committee ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 0 Under 0.01% Under 0.01% Shares Preferred 0 Under 0.01% Under 0.01% Transactions in the referred month  specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities /Derivatives SecuritiesCharacteristics BrokerageHouse Operation Day Quantity Price Volume (R$) Final Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 0 Under 0.01% Under 0.01% Shares Preferred 0 Under 0.01% Under 0.01% CONSOLIDATED FORM Management and Related Persons Negotiation of Securities Issued by the Company - Article 11 - CVM Instruction # 358/2002 Between April 01, 2010 and April 30, 2010 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 Company Name: GOL LINHAS AÉREAS INTELIGENTES S.A. Company and Related Persons ( ) Board of Directors ( ) Executive Officers ( ) Fiscal Committee (X) Shareholders Initial Balance Securities /Derivatives Securities Characteristics Quantity % of participation Same Classand Type Total Shares Common 133,199,642 100.00% 50.20% Shares Preferred 35,770,916 27.07% 13.48% Transactions in the referred month  specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities /Derivatives SecuritiesCharacteristics Brokerage / House Operation Day Quantity Price(R$) Volume(R$) Shares Preferred Banco Itaú S.A *Transfer 2010/04/29 1 - - Shares Common Banco Itaú S.A Subscription rights of GOLL4 shares 2010/04/16 3,833,076 24.38 93,450,392.88 Shares Preferred Banco Itaú S.A Subscription rights of GOLL4 shares 2010/04/16 1,024,764 24.38 24,983,746.32 On 2010/04/20, the name of Fundo de Investimento em Participações Asas was changed to Fundo de Investimento em Participações Volluto. * Transfer of share from Fundo de Investimento em Participações Volluto to Richard Freeman Lark Jr. Final Balance Securities / Derivatives Securities Characteristics % of participation Quantity Same Classand Type Total Shares Common 137,032,718 100.00% 50.71% Shares Preferred 36,795,680 27.62% 13.62% SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 10, 2010 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Leonardo Porciúncula Gomes Pereira Name:Leonardo Porciúncula Gomes Pereira Title:Executive Vice-President and Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
